Exhibit 10.6

VOTING AGREEMENT

THIS VOTING AGREEMENT, dated as of November 18, 2020 (this “Agreement”), is made
by and among StepStone Group Real Estate LP, a Delaware limited partnership,
StepStone Rep III (GP), LLC, a Delaware limited liability company, StepStone
Group Real Estate Holdings LLC, a Delaware limited liability company, and SREP
Flight-Investco, L.P. (collectively, the “Stockholders”) and Condor Hospitality
Trust, Inc., a Maryland corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, concurrently with the execution of this Agreement, the Company has
entered into a Convertible Promissory Note and Loan Agreement (the “Loan
Agreement”) with SRE FLIGHT INVESTCO 2 LP, an affiliate of the Stockholders (the
“Lender”);

WHEREAS, as a condition and an inducement to the Company to enter into the Loan
Agreement and seek certain stockholder approvals, the Stockholders are willing
to agree, subject to the limitations herein, not to Transfer (as defined below)
any of its Subject Securities (as defined below), and to vote their Subject
Securities to approve certain proposals described herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
do hereby agree as follows:

1. Definitions. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.

“Company Common Shares” shall mean shares of common stock of the Company.

“Company Series E Preferred Shares” shall mean shares of Series E Cumulative
Convertible Preferred Stock of the Company.

“Expiration Date” shall mean the earliest to occur of (i) approval of the
Proposals by the stockholders of the Company, (ii) the Maturity Date (as defined
in the Loan Agreement), or the date that the Lender shall no longer have such
rights thereunder, or (iii) the termination of this Agreement by mutual written
consent of the parties hereto.



--------------------------------------------------------------------------------

“Permitted Transfer” shall mean, in each case, with respect to the Stockholders,
so long as (i) such Transfer is in accordance with applicable law and (ii) the
Stockholders are and at all times have been in compliance with this Agreement,
any Transfer of Subject Securities by the Stockholders (x) to an affiliate of
the Stockholders or (y) to any member of the Stockholder’s or affiliate’s
immediate family, or to a trust for the benefit of the Stockholders or affiliate
or any member of the Stockholders’ or affiliates’ immediate family, so long as
such affiliate or other permitted transferee (if applicable), in connection with
such Transfer, executes a joinder to this Agreement pursuant to which such
affiliate or other permitted transferee (if applicable) agrees to become a party
to this Agreement and be subject to the restrictions applicable to the
Stockholders and otherwise become a party for all purposes of this Agreement;
provided, that no such Transfer shall relieve the Stockholders from their
obligations under this Agreement, other than with respect to the Company Common
Shares or the Company Series E Preferred Shares transferred in accordance with
the foregoing provision.

“Proposals” shall mean:

 

  (i)

to approve the issuance of securities in a subscription rights offering of
common stock of the Company in an a number of shares equal to 20% or more of the
outstanding shares of common stock of the Company at a price per share that is
below the greater of the market price or book value of common stock of the
Company, as required by and in accordance with NYSE American Company Guide Rule
713;

 

  (ii)

to approve the issuance of securities pursuant to a backstop investment
agreement with certain Stockholders or their affiliates in a subscription rights
offering of common stock of the Company in a number of shares equal to 20% or
more of the outstanding shares of common stock of the Company at a price per
share that is below the greater of the market price or book value of common
stock of the Company, as required by and in accordance with NYSE American
Company Guide Rule 713;

 

  (iii)

to approve the issuance of securities in a private offering of common stock of
the Company pursuant to the Loan Agreement or similar agreements described in
the Loan Agreement in an a number of shares equal to 20% or more of the
outstanding shares of common stock of the Company at a price per share that is
below the greater of the market price or book value of common stock of the
Company, as required by and in accordance with NYSE American Company Guide Rule
713; and

 

  (iv)

to approve any change of control that could result from the potential issuance
of securities following approval of (i), (ii), (iii) and (iv) above as required
by and in accordance with NYSE American Company Guide Rule 713.

“Subject Securities” shall mean, collectively, the Company Common Shares and the
Company Series E Preferred Shares and any New Company Shares.

 

2



--------------------------------------------------------------------------------

“Transfer” shall mean any direct or indirect sale, assignment, encumbrance,
pledge, hypothecation, disposition, loan or other transfer (by operation of law
or otherwise), either voluntary or involuntary, or entry into any contract,
option or other arrangement or understanding with respect to any offer, sale,
assignment, encumbrance, pledge, hypothecation, disposition, loan or other
transfer (by operation of law or otherwise), of any Subject Securities (or any
security convertible or exchangeable into Subject Securities) or interest in any
Subject Securities.

2. Agreement to Retain the Subject Securities.

2.1 Transfer and Encumbrance of Subject Securities. Other than a Permitted
Transfer, hereafter until the Expiration Date, the Stockholders agree, with
respect to any Subject Securities owned beneficially or of record by the
Stockholders, not to (i) Transfer any such Subject Securities, or (ii) deposit
any such Subject Securities into a voting trust or enter into a voting agreement
or arrangement with respect to such Subject Securities or grant any proxy
(except as otherwise provided herein) or power of attorney with respect thereto.

2.2 Additional Purchases. The Stockholders agree that any Company Common Shares
or Company Series E Preferred Shares and other capital shares of the Company
that the Stockholders purchase or otherwise acquire or with respect to which the
Stockholders otherwise acquire sole or shared voting power after the execution
of this Agreement and prior to the Expiration Date (the “New Company Shares”)
shall, in each case, be subject to the terms and conditions of this Agreement to
the same extent as if they constituted the Company Common Shares, or the Company
Series E Preferred Shares, as applicable.

2.3 Unpermitted Transfers. Any Transfer or attempted Transfer of any Subject
Securities in violation of this Section 2 shall, to the fullest extent permitted
by law, be null and void ab initio.

3. Agreement to Vote and Approve. Hereafter until the Expiration Date, at every
meeting of the stockholders of the Company called with respect to any of the
following matters, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the Stockholders of the Company
with respect to the Proposals, the Stockholders shall, or shall cause the holder
of record on any applicable record date to (including via proxy), vote 100% of
the Company Common Shares, the Company Series E Preferred Shares and any New
Company Shares owned beneficially or of record by the Stockholders: (i) in favor
of the approval of the Proposals; and (ii) in favor of any proposal to adjourn a
meeting of the stockholders of the Company to solicit additional proxies in
favor of the approval of the Proposals.

4. Action of Governmental Entity. Notwithstanding anything to the contrary in
this Agreement, if at any time following the date hereof and prior to the
Expiration Date a governmental entity of competent jurisdiction enters an order
restraining, enjoining or otherwise prohibiting (a) the Company from
consummating the transactions contemplated by the Proposals or (b) the
Stockholders or their affiliates taking any action pursuant to Section 3 hereof,
then the obligations of the Stockholders set forth in Section 3 shall be of no
force and effect for so long as such order is in effect.

 

3



--------------------------------------------------------------------------------

5. Representations and Warranties of the Stockholders. Each of the Stockholders
hereby jointly and severally represent and warrant to the Company as follows:

5.1 Due Authority. Each of the Stockholders has the legal capacity and power and
authority to make, enter into and carry out the terms of this Agreement. This
Agreement has been duly and validly executed and delivered by the Stockholders
and, assuming proper execution and delivery by the Company, constitutes a valid
and binding agreement of the Stockholders enforceable against them in accordance
with its terms, except to the extent enforceability may be limited by the effect
of applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting the enforcement of creditors’ rights generally and the effect of
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at law or in equity.

5.2 Ownership of the Company Common Shares and the Company Series E Preferred
Shares. As of the date hereof, the Stockholders (i) are the beneficial or record
owner of the Company Common Shares and the Company Series E Preferred Shares
indicated on Schedule A hereto, free and clear of any and all liens, other than
those created by this Agreement, as disclosed on Schedule A or as would not
reasonably be expected to prevent the Stockholders from performing their
obligations under this Agreement, and (ii) has either sole or shared voting
power over all of the Company Common Shares and the Company Series E Preferred
Shares beneficially owned by the Stockholders. As of the date hereof, the
Stockholders do not own, beneficially or of record, any capital stock or other
equity interests of the Company other than the Company Common Shares and the
Company Series E Preferred Shares set forth on Schedule A. As of the date
hereof, the Stockholders do not own, beneficially or of record, any rights to
purchase or acquire any shares of capital stock of equity interests of the
Company or except as set forth on Schedule A.

5.3 No Conflict; Consents.

(a) The execution and delivery of this Agreement by the Stockholders do not, and
the performance by the Stockholders of the obligations under this Agreement and
the compliance by the Stockholders with any provisions hereof do not and will
not: (i) conflict with or violate in any material respect any laws applicable to
the Stockholders, or (ii) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien on any of the Company
Common Shares or the Company Series E Preferred Shares owned beneficially or of
record by the Stockholders pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which any of the Stockholders are a party or by which any of the
Stockholders are bound which would reasonably be expected to materially and
adversely affect the Stockholders’ ability to perform their obligations
hereunder.

 

4



--------------------------------------------------------------------------------

(b) No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental entity or any other person, is
required by or with respect to the Stockholders in connection with the execution
and delivery of this Agreement or the performance by the Stockholders of their
obligations hereunder, except such filings as may be required pursuant to the
Securities Exchange Act of 1934, as amended or the rules and regulations of the
Securities and Exchange Commission.

5.4 Absence of Litigation. As of the date of this Agreement, there is no legal
proceeding pending against, or, to the knowledge of the Stockholders, threatened
against or affecting, the Stockholders or any of their affiliates or any of
their respective properties or assets (including the Company Common Shares or
the Company Series E Preferred Shares owned beneficially or of record by the
Stockholders) at law or in equity that would reasonably be expected to
materially and adversely affect the Stockholders’ ability to perform its
obligations hereunder.

6. Further Assurances. From time to time, at the request of the Company and
without further consideration, the Stockholders shall take such further action
as may reasonably be requested by the Company to carry out the intent of this
Agreement.

7. Termination. This Agreement shall terminate and shall have no further force
or effect immediately following the Expiration Date.

8. Notice of Certain Events. The Stockholders shall notify the Company promptly
of (a) any fact, event or circumstance that would cause, or reasonably be
expected to cause or constitute, a breach in any material respect of the
representations and warranties of the Stockholders under this Agreement and
(b) the receipt by the Stockholders of any notice or other communication from
any person alleging that the consent of such person is or may be required in
connection with this Agreement; provided, however, that the delivery of any
notice pursuant to this Section 8 shall not limit or otherwise affect the
remedies available to any party.

9. Miscellaneous.

9.1 Notices. Any notice, request, claim, demand and other communications
hereunder shall be in writing, shall be deemed to have been given (i) upon
confirmation of successful transmission if sent by facsimile transmission or
e-mail of a pdf attachment (provided that any notice received by facsimile or
e-mail on any business day after 5:00 p.m. (Eastern time) shall be deemed to
have been received at 9:00 a.m. (Eastern time) on the next business day), or
(ii) upon receipt by the receiving party if sent by reliable overnight delivery
service (with proof of service), hand delivery or certified or registered mail
(return receipt requested and first-class postage prepaid), and shall be
addressed as follows (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9):

 

5



--------------------------------------------------------------------------------

if to the Company:

Condor Hospitality Trust, Inc.

1800 W. Pasewalk Avenue, Suite 120

Norfolk, Nebraska 68701

Attention: J. William Blackham

Email: bblackham@trustcondor.com

with a copy (which shall not constitute notice) to:

McGrath North Mullin & Kratz, PC LLO

1601 Dodge Street, Suite 3700

Omaha, Nebraska 68102

Attention: Guy Lawson

Email: glawson@mcgrathnorth.com

if to the Stockholders:

To the addresses for notice set forth on the last page hereof.

Or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

9.2 Severability. If any term or other provision of this Agreement is determined
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

9.3 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, successors and permitted assigns.

9.4 Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.

9.5 Entire Agreement. This Agreement (including the exhibits, schedules, annexes
and appendices hereto) constitutes the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof and thereof.

 

6



--------------------------------------------------------------------------------

9.6 Specific Performance. The parties hereto agree that irreparable damage, for
which monetary damages (even if available) would not be an adequate remedy,
would occur in the event that the parties hereto do not perform the provisions
of this Agreement in accordance with its specified terms or otherwise breach
such provisions. Accordingly, the parties acknowledge and agree that the parties
shall be entitled to an injunction, specific performance and other equitable
relief to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof, in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
on the basis that any other party has an adequate remedy at law or that any
award of specific performance is not an appropriate remedy for any reason at law
or in equity. Any party seeking an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

9.7 Counterparts. This Agreement may be executed and delivered (including by
facsimile or .pdf, .tif, .gif, .jpeg or similar attachment to electronic mail
(any such delivery, an “Electronic Delivery”)) in one or more counterparts, all
of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart. No party hereto shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each party forever
waives any such defense, except to the extent such defense relates to lack of
authenticity.

9.8 Governing Law. This Agreement and all actions, proceedings or counterclaims
(whether based on contract, tort or otherwise) directly or indirectly arising
out of or relating to this Agreement or the actions of the Company or the
Stockholders in the negotiation, administration, performance and enforcement
thereof, shall be governed by, and construed in accordance with, the laws of the
State of Maryland, without giving effect to any choice or conflict of laws
provision or rule (whether of the State of Maryland or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Maryland.

9.9 Consent to Jurisdiction.

(a) Each of the parties hereto hereby irrevocably submits to the exclusive
jurisdiction of the courts of the State of Maryland and to the jurisdiction of
the United States District Court for the District of Maryland, for the purpose
of any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) directly or indirectly arising out of or relating to this Agreement
or the actions of the parties hereto in the negotiation, administration,
performance and enforcement thereof, and each of the parties hereto hereby
irrevocably agrees that all claims in respect to such action or proceeding may
be heard and determined exclusively in any state or federal court located in the
State of Maryland.

(b) Each of the parties hereto (i) irrevocably consents to the service of the
summons and complaint and any other process in any other action or proceeding
relating to the transactions contemplated by this Agreement, on behalf of itself
or its property, by personal delivery of copies of such process to such party
and

 

7



--------------------------------------------------------------------------------

nothing in this Section 9.9 shall affect the right of any party to serve legal
process in any other manner permitted by law, (ii) consents to submit itself to
the personal jurisdiction of any United States federal court located in the
State of Maryland or any Maryland state court in the event any dispute arises
out of this Agreement or the transactions contemplated by this Agreement,
(iii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iv) agrees that it will not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than any United
States federal court located in the State of Maryland or any Maryland state
court. Each of the Company and the Stockholders agree that a final judgment in
any action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

9.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH
PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ACTIONS OF THE PARTIES HERETO IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF. EACH OF
THE PARTIES HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

9.11 No Agreement Until Executed. Irrespective of negotiations among the parties
or the exchanging of drafts of this Agreement, this Agreement shall not
constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (i) the Loan Agreement
is executed and delivered by all parties thereto, and (ii) this Agreement is
executed and delivered by all parties hereto.

9.12 Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation thereof.

9.13 Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense, whether or not the
Proposals are consummated, except as otherwise provided in the Loan Agreement.

 

8



--------------------------------------------------------------------------------

9.14 Action in Stockholders Capacity Only. No person executing this Agreement
(or designee or representative of such person) who has been, is or becomes
during the term of this Agreement a director, trustee, officer or fiduciary of
the Company shall be deemed to make any agreement or understanding in this
Agreement in such person’s capacity as a director, trustee, officer or fiduciary
of the Company. The parties acknowledge and agree that this Agreement is entered
into by the Stockholders solely in their capacity as the beneficial owners or
record holders of Company Common Shares and Company Series E Preferred Shares
and nothing in this Agreement shall restrict, limit or affect (or require the
Stockholders to attempt to restrict, limit or affect) in any respect any actions
taken by the Stockholders or their designees or representatives who are a
director, trustee, officer or fiduciary of the Company in their capacity as a
director, trustee, officer or fiduciary of the Company. Neither the Stockholders
nor any of their designees or representatives shall have any liability under
this Agreement as a result of any action or inaction by the Stockholders or
their designees or representatives acting in its capacity as an officer,
trustee, director or fiduciary of the Company, it being understood that any
action taken (or failure to take action) by the Stockholders or their designees
or representatives in such capacity shall have no effect on the obligations of
the Stockholders under this Agreement as the record holder or beneficial owner
of Subject Securities if this Agreement has not been validly terminated in
accordance with its terms.

9.15 Documentation and Information. The Stockholders consent to and authorizes
the publication and disclosure by the Company of the Stockholders’ identities
and holdings of the Company Common Shares and the Company Series E Preferred
Shares, and the nature of the Stockholders’ commitments, arrangements and
understandings under this Agreement, in any press release or any other
disclosure document required in connection with submitting the Proposals for
stockholder approval; provided, that counsel to the Stockholders shall have a
reasonable opportunity to review and provide comments on any such press release
or other disclosure document (which comments the Company shall consider in good
faith). As promptly as practicable, the Stockholders shall notify the Company of
any required corrections with respect to any written information supplied by the
Stockholders specifically for use in any such disclosure document, if and to the
extent the Stockholders become aware that any have become false or misleading in
any material respect.

9.16 Additional Agreements.

(a) Section 6 of the Series E Preferred Shares set forth in the Company’s
Articles Supplementary dated February 28, 2017 (“Articles Supplementary”)
requires certain consents of the holders with respect to Company actions with
respect to the Proposals, the Loan Agreement, including an Unsolicited Cash
Offer (as defined in the Loan Agreement) pursuant to Section 3.9 of the Loan
Agreement and the IRSA Rights Grant. The Stockholders acknowledge and agree that
the execution and delivery of this Agreement by the Stockholders shall be deemed
such consent by the Stockholders, in their capacity as holders of Company Series
E Preferred Shares, provided that such consent shall not apply to any issuance
of preferred stock of the Company pursuant to an Unsolicited Cash Offer.

 

9



--------------------------------------------------------------------------------

(b) The Stockholders hereby waive their preemptive rights that might apply with
respect to the Proposals to purchase Company securities granted pursuant to
Section 4 of that certain Investor Rights Agreement dated March 16, 2016 between
the Company and the Stockholders or affiliates of the Stockholders (“Rights
Agreement”), provided, however the foregoing waiver shall in no manner restrict
Stockholders’ pro rata purchases pursuant to the rights offering contemplated by
the Proposals, or purchase rights granted under the Loan Agreement, or pursuant
to an Unsolicited Cash Offer, and provided further, to the extent IRSA (as
defined in the Loan Agreement) and its affiliates do not exercise preemptive
rights pursuant to Section 3 of that certain Investor Rights and Conversion
Agreement dated February 1, 2012 between the Company, IRSA and certain IRSA
affiliates, as extended by 3(f) of that certain Agreement dated March 15, 2016,
in connection with an Unsolicited Cash Offer, the Stockholders may exercise such
unexercised preemptive rights for its own account in the Unsolicited Cash Offer,
it being acknowledged that the Company may grant similar rights to exercise
unexercised preemptive rights of Stockholder to IRSA or its affiliates (the
“IRSA Rights Grant”).

[Remainder of page intentionally left blank; signature page follows.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

STEPSTONE GROUP REAL ESTATE LP, a Delaware limited partnership By:   StepStone
Group Real Estate Holdings LLC,, its General Partner By:  

/s/ John Waters

  Name: John Waters   Title: Partner STEPSTONE REP III (GP), LLC, a Delaware
limited liability company By:   StepStone Group Real Estate LP, its Sole Member
By:   StepStone Group Real Estate Holdings LLC, its General Partner By:  

/s/ John Waters

  Name: John Waters   Title: Partner STEPSTONE GROUP REAL ESTATE HOLDINGS LLC, a
Delaware limited liability company By:  

/s/ John Waters

  Name: John Waters   Title: Partner SREP Flight-Investco, L.P. Attn: Sheila
Gibson 4275 Executive Square, Suite 500 La Jolla, California 92037

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

CONDOR HOSPITALITY TRUST, INC, a Maryland corporation By:  

/s/ J. William Blackham

  Name: J. William Blackham   Title: President and Chief Executive Officer

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule A

Company Common Shares: 2,907,206 shares

Company Series E Preferred Shares: 437,262 shares*

 

*

And such Company Common Shares that may be issuable pursuant to the terms of the
Company Series E Preferred Shares